Citation Nr: 0607795	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-25 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for head injury residuals, 
to include a seizure disorder.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

The veteran served on active duty in the United States Army 
from July 1967 to April 1971.  Service in Vietnam is 
indicated by the evidence of record.

In June 2003, the veteran filed a claim of entitlement to 
service connection for head injury residuals.  This claim was 
denied in the above-mentioned December 2003 rating decision.  
The veteran appealed the denial of service connection of head 
injury residuals to the Board and requested de novo review of 
his claim by a Decision Review Officer (DRO).  The DRO issued 
a statement of the case (SOC) in May 2004 that continued the 
previous denial of the claim.  The veteran's appeal was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in June 2004.

The veteran testified before the undersigned Veterans Law 
Judge in regards to the above issue at a personal hearing, 
held by means of video teleconferencing, in January 2006.  
The transcript of the hearing is associated with the 
veteran's VA claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran is seeking entitlement to service connection for 
head injury residuals, claiming that his current seizure 
disorder is a result of an in-service head injury.  After a 
review of the evidence of record, the Board finds that a 
remand for additional evidentiary development is in order.  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Private medical records which are currently associated with 
the claims folder indicate that the veteran suffered a 
seizure in March 2002 and was diagnosed with a seizure 
disorder, thus arguably satisfying Hickson element (1).

With respect to Hickson element (2), the veteran's service 
medical records show that while serving on active duty in 
Vietnam in 1969, his head was severely lacerated by a fan, 
requiring 14 stitches.  Based on this in-service head injury, 
the RO awarded the veteran service connection for a scar on 
his forehead in a January 1972 rating decision.  Based this 
record, there is ample proof of an in-service head injury.  
Accordingly, Hickson element (2) has been satisfied.

With respect to crucial Hickson element (3), there is of 
record a January 2004 statement from D.S.C., M.D.  Dr. D.S.C. 
stated: "the only known head injury in this patient was the 
strike on the head that resulted in a short period of 
unconsciousness and a mild concussion (this is reported to 
have occurred while he was in Vietnam serving in the Army).  
This is as likely a source for his seizure locus as 
idiopathic and in my opinion is more so."  However, there is 
also of record the report of a May 2003 VA examination in 
which the veteran's past medical history was described as 
"non contributory" with respect to seizures.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between any 
head injury residuals and the veteran's period of active 
service from July 1967 to April 1971.  This must be addressed 
by an appropriately qualified physician.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2005) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  

In view of the foregoing, the case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
action:

1.  The veteran's VA claims folder 
should be referred to a physician with 
appropriate expertise.  The examiner 
should review the veteran's claims 
folder and render an opinion, in light 
of the veteran's entire medical 
history, as to the matter of the 
nature and etiology of the veteran's 
head injury residuals (minus the 
already service-connected scar).  The 
opinion should include discussion as 
to whether a seizure disorder 
currently exists and, if so, whether 
such seizure disorder is related to 
the veteran's military service, with 
specific consideration of the 
veteran's in-service head injury.  If 
the examiner deems it to be necessary, 
the veteran should undergo an 
additional VA examination and/or 
diagnostic testing.  The examiner's 
report should be associated with the 
veteran's VA claims folder.  



2.  VBA should then review the 
evidence of record, including any 
additional evidence obtained, and 
readjudicate the veteran's claim of 
entitlement to service connection for 
head injury residuals.  If the claim 
remains denied, VBA should provide the 
veteran with a SSOC.  The case should 
then be returned to the Board for 
further consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

